Exhibit 10.13

 

IPSCO Inc.

2005 Form 10-K

 

PERFORMANCE UNIT AWARD AGREEMENT

 

THIS AGREEMENT made the 25th  day of August 2005,

 

BETWEEN:

 

IPSCO INC., a corporation incorporated under the laws of Canada,

 

(hereinafter called the “Corporation” or the “Company”),

 

OF THE FIRST PART,

 

-and-

 

PETER MACPHAIL, of the City of Regina, in the Province of Saskatchewan,

 

(hereinafter called the “Participant”),

 

OF THE SECOND PART.

 

WHEREAS the Corporation has established an Incentive Share Plan (which, as
amended from time to time by the Board of Directors of the Corporation and
approved by Shareholders, is hereinafter referred to as the “Plan”) whereby
certain designated officers, employees and directors of the Corporation and its
subsidiaries may from time to time be granted options, restricted shares and
performance units;

 

AND WHEREAS the Participant, as an employee of the Corporation, has been
designated to receive a grant of Performance Units (as defined herein), subject
to and in accordance with the terms of this Agreement and of the Plan;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained the parties do hereby agree as follows:

 

1.                                      Grant

 

Pursuant to Section 9 of the Plan, the Corporation hereby grants and awards to
the Participant, Six Thousand Four Hundred (6,400) performance units (the
“Performance Units”).  Each Performance Unit shall be subject to the terms of
the Plan and of this Agreement, including the terms relating to the Performance
Period and the Performance Objective (as those terms are herein defined). 
One-half of the Performance Units will be subject to the Performance Objective I
as defined in Section 3 herein.  The remaining one-half of the Performance Units
will be subject to the Performance Objective II as defined in Section 4 herein.

 

1

--------------------------------------------------------------------------------


 

2.                                      Performance Period

 

The performance period applicable to the Performance Units shall be the period
beginning on July 1, 2005 (the “Commencement Date”) and ending on June 30, 2008
(the “Performance Period”).

 

3.                                      Performance Objective I

 

The performance objective (the “Performance Objective I”) applicable to one-half
of the Performance Units is as follows:

 

•                  Participants are eligible to earn a Performance Unit Payout
at the end of the Performance Period based on the 3-year average of IPSCO’s
Return on Capital Employed (“ROCE”) relative to 3-year average ROCE for a group
of steel industry peers as defined elsewhere in this Agreement.

 

•                  The actual number of shares earned at the end of the
Performance Period will range from 0% to 200% of the Performance Units granted,
depending on actual performance relative to the goals established at the
beginning of the Performance Period.  The following Performance Award matrix
will determine Awards granted under Performance Objective I at the end of the
Performance Period.

 

Example: Plan Year 2005

 

[g54421kxi001.jpg]

 

Absolute Performance
3-year average ROCE

 

•                  Awards will be interpolated for performance falling between
discrete points on the matrix.  However, below 8% IPSCO ROCE, no awards will be
paid for ROCE performance below the median of peers. Below 5% IPSCO ROCE, no
awards will be paid regardless of performance relative to peers.

 

2

--------------------------------------------------------------------------------


 

•                  Return on Capital Employed (“ROCE”), the Absolute and
Relative Performance Measure, shall be measured based on the following
definition and related adjustments:

 

ROCE  =

After-tax operating profit + tax-affected Depreciation/Amortization charge

Total Net Assets – Non-interest-bearing current Liabilities – Cash and Cash
Equivalents +
$50m base cash + Accumulated Depreciation and Amortization – Construction in
Progress

 

•                  Capital Employed (the denominator) shall be averaged for the
year;

 

•                  The Performance Period shall average ROCE over the three-year
period;

 

•                  Adjustments will be made to the ROCE measure as follows:

 

•                  Construction in progress is excluded from the capital base
until investments are operational.

 

•                  “Excess” cash is excluded from the capital base — $50 million
of cash is required by the Company for ongoing operations; any cash in excess of
$50 million will be excluded for the 2005 Plan Year.

 

•                  Acquisitions will be excluded from the ROCE calculation until
six months after transaction, or until agreed upon with the MRCC.

 

•                  Deferred tax liabilities are considered a quasi-equity
account and remain in the capital base.

 

•                  Peers include:

 

1.             AK Steel

2.             Carpenter Technology

3.             Commercial Metals

4.             Gerdau Ameristeel

5.             Lone Star Technologies

6.             Maverick Tube

7.             Nucor

8.             Oregon Steel Mills, Inc.

9.             Quanex

10.           Reliance Steel and Aluminum

11.           Ryerson Tull, Inc.

12.           Steel Dynamics

13.           Worthington Industries

 

•                  If during the Performance Period any of the Peer Companies
ceases to trade on a Public Exchange, it will be removed from the Peer
Comparison Group for the entire Performance Period.

 

3

--------------------------------------------------------------------------------


 

4.                                      Performance Objective II

 

The performance objective (“Performance Objective II”) for the remaining
one-half of the Performance Units shall be based upon the achievement of a
cumulative net income by the Corporation as reported from July 1, 2006 to
June 30, 2008.

 

5.                                      Vesting of Performance Units

 

The Performance Units will vest (the “Vesting Date”) upon the earlier of:

 

(a)                                  the date of a Change of Control;

 

(b)                                 August 5, 2008, provided that the
Performance Objective is met;

 

and, provided further that the Participant is employed (or is deemed by
Section 7 to be employed) by the Company or a Subsidiary (as defined in the
Plan) on that date and has been (or is deemed by Section 7 to have been
employed) employed by the Company or a Subsidiary by the Vesting  Date, or has
been (or is deemed by Section 8 to have been) continuously so employed since the
date hereof.  Performance Units not vested on or before the last day of the
Performance Period pursuant to the preceding sentence shall lapse and be
terminated and cancelled.

 

For the purposes of this Section 5, the date of a Change of Control means the
date on which any one of the following occurs:  (i) any person or group of
persons acting in concert acquires beneficial ownership (within the meaning of
The Securities Act, 1988 (Saskatchewan)) as amended from time to time, of 20% or
more of the outstanding Common Shares of the Corporation, or securities
convertible into 20% or more of the outstanding Common Shares on a
post-conversion basis; (ii) during a period of not more than 24 months, a
majority of the Board of Directors ceases to consist of the existing membership
or successors nominated by the existing membership or their similar successors;
(iii) all or substantially all of the individuals and entities who were the
beneficial owners of the Corporation’s outstanding securities entitled to vote
do not own more than 50% of such securities in substantially the same
proportions following a shareholder approved reorganization, merger, or
consolidation; or (iv) shareholder approval of either (a) a complete liquidation
or dissolution of the Corporation or (b) a sale or other disposition of all or
substantially all of the assets of the Corporation, or a transaction having a
similar effect.  For purposes of clause (iii) above, if an individual or entity
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or similar transaction, such shareholder is
considered to be acting as a group with other shareholders only with respect to
the ownership in that corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.

 

4

--------------------------------------------------------------------------------


 

6.                                      Termination of Employment

 

(a)                                  If the Participant ceases to be an employee
(and, if the Participant is an employee or officer of any Subsidiary, the
Participant also ceases to be an employee or officer of the Subsidiary) as a
result of:

 

(i)            disability (as defined in Section 7(j)(i) of the Plan);

 

(ii)           retirement (as defined in Section 7(j)(2) of the Plan);

 

(iii)          termination of employment after either:

 

(a)                                  attaining sixty-five years of age or;

 

(b)                                 attaining sixty-two years of age and
completing five years of continuous employment; or

 

(iv)          death of the Participant; or

 

(v)           such other circumstance as may be approved by the Board of
Directors.

 

All Performance Units subject to Performance Objective II shall immediately
vest.  For Performance Units subject to Performance Objective I, the Participant
shall receive a pro-rata portion of the Performance Units awarded at the
Commencement Date calculated pursuant to Paragraph 3 hereof, based upon the
whole number of months employed prior to the cessation of employment pursuant to
this Section 6(a) over the number of months in the Performance Period.

 

(b)                                 If the Participant ceases to be an employee
of the Corporation or a Subsidiary in any circumstance other than as described
in Section 6(a) hereof (including termination by the Corporation with or without
cause, and termination for any reason by the Participant) all of the
Participant’s rights and interest in and to such Performance Units and any
dividend equivalents related thereto, shall thereupon terminate without payment
of consideration by the Corporation.  For greater certainty, the Participant’s
employment shall not be considered to terminate where there is a transfer of the
Participant’s employment without an intervening period from the Corporation to a
Subsidiary or vice versa, or from one Subsidiary to another, or by reason of an
approved leave of absence under the circumstances set forth in Section 12 below.

 

5

--------------------------------------------------------------------------------


 

7.                                      Payment of Performance Units and
Dividend Equivalents

 

Upon vesting of the Performance Units in accordance with Sections 3,  4 and 6
hereof, the Participant shall become entitled to payment in respect of the
Performance Units.  Payment shall be made by delivery by the Corporation to the
Participant of one newly issued Common Share for each Performance Unit held by
the Participant.  Payment shall be made as soon as practicable after the date of
vesting.

 

At the time payment is made by the Corporation to the Participant under this
Section 7, the Corporation shall also pay to the Participant a dividend
equivalent in an amount equal to the number of the Participant’s Performance
Units multiplied by the total dividends per Common Share declared by the
Corporation between the Commencement Date and the applicable date of vesting. 
Such payment shall be made by the Corporation in cash as soon as practicable
after the Vesting Date.

 

Where the Participant has died, all references in this Section 7 to
“Participant” shall be deemed to include the Participant’s legal representative.

 

8.                                      Non-Assignability of Performance Units

 

The Performance Units granted hereunder shall not be transferable or assignable
(whether absolutely or by way of mortgage, pledge or other charge) by the
Participant other than by will or other testamentary instrument, the laws of
succession or other laws of general application and during the lifetime of the
Participant only the Participant shall be entitled to payment hereunder.  The
foregoing provisions of this Section 8 shall not prevent any Performance Unit
from being forfeited pursuant to the terms and conditions of this Agreement, and
shall not prevent the Participant from designating a beneficiary to receive the
Performance Units in the event of the Participant’s death.  Any such beneficiary
shall receive the Performance Units subject to all of the terms, conditions and
restrictions set forth in this Agreement, including but not limited to the
forfeiture provisions set forth herein.

 

9.                                      Rights of Participant

 

The Participant shall have no rights whatsoever as a shareholder in respect of
any Common Shares which are the subject of the Performance Units held by the
Participant (including, without limitation, any right to receive dividends or
other distributions from the Corporation, voting rights, warrants or rights
under any rights offering) until such time as such Common Shares have been
recorded on the Corporation’s official shareholder records as having been issued
to the Participant.

 

Nothing contained in this Agreement shall give the Participant or any other
person, any interest or title in or to any Common Shares which are the subject
of the Performance Units or any rights as a shareholder of the Corporation or
any

 

6

--------------------------------------------------------------------------------


 

other legal or equitable right against the Corporation whatsoever other than as
set forth in this Agreement.

 

10.                               Withholding Taxes

 

Prior to the payment by the Corporation in respect of the Performance Units
pursuant to Section 7, the Participant shall pay to the Corporation such amount
as may be requested by the Corporation for the purpose of satisfying any
liability for federal, provincial, state or other taxes with respect to such
payment.  Where the Participant is subject to income tax, the amount shall be
paid by the Participant to the Corporation in cash or by cheque.

 

11.                               Alterations in Shares

 

In the event of a share dividend, share split, issuance of shares or instruments
convertible into shares (other than pursuant to the Plan) for less than market
value, share consolidation, share reclassification, exchange of shares,
recapitalization, amalgamation, merger, consolidation, corporate arrangement,
reorganization, liquidation or the like of or by the Corporation, the Board of
Directors may make such adjustment, if any, of the number of Performance Units,
as it shall deem appropriate to give proper effect to such event, including to
prevent, to the extent possible, substantial dilution or enlargement of rights
granted to the Participant.  If because of a proposed merger, amalgamation or
other corporate arrangement or reorganization, the exchange or replacement of
shares in the Corporation for those in another Corporation is imminent, the
Board of Directors may, in a fair and equitable manner, determine the manner in
which the Performance Units shall be treated including, for example, requiring
the acceleration of the time for payment by the Corporation in respect of the
Performance Units and of the time of fulfilment of the Performance Objectives. 
All determinations of the Board of Directors under this Section 11 shall be
conclusive and binding.

 

12.          Leave of Absence

 

If the Participant is an employee of the Corporation and is granted a temporary
leave of absence by the Corporation, such leave of absence shall be deemed a
continuation of the employment of the Participant provided if and so long as:

 

(a)                                  the Corporation consents in writing to such
leave of absence; and

 

(b)                                 the Participant thereafter returns to
full-time employment with the Corporation for a period of six months,
notwithstanding the possible expiration of the Performance Period.

 

For greater certainty, the provisions of Section 12(b) hereof, shall be subject
always to (i) immediate vesting on the occurrence of a Change of Control as

 

7

--------------------------------------------------------------------------------


 

described in Section 5 hereof, and (ii) the deemed continuous employment
provisions of Section 6.

 

13.                                    Notice

 

All notices, demands, payments or other communications which may or are required
to be given under this Agreement shall be given in writing by personal delivery
or ordinary prepaid mail:

 

(a)                                  to the Company:

IPSCO Inc.

650 Warrenville Road

Suite 500

Lisle, IL 60532

Attention: Vice President, General Counsel

and Corporate Secretary

 

(b)                                 to the Participant:

Regina, SK

 

or such other address as either party may give in writing from time to time. 
Such notices if given by mail shall be deemed to have been received by the party
to whom they are addressed as described herein 72 hours after they have been put
in the post, postage prepaid, provided that if postal services are disrupted by
labour disputes, such mailed notices shall be deemed to have been given and
received on the date of actual receipt by the addressee.

 

14.                               Plan to Apply

 

The Award is granted under the Plan and the Award and this Agreement are subject
to the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the provisions of the Plan shall
control.  Capitalized terms used in this Agreement without definition have the
meaning assigned to them in the Plan.  References to the sections of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to any title of any section.  This Agreement
shall also be subject to the applicable requirements of the Toronto Stock
Exchange, the Canadian Securities Administrators, the United States Securities
and Exchange Commission and the New York Stock Exchange from time to time.

 

15.                               Compliance With Law

 

The Corporation will make reasonable efforts to comply with all applicable
federal, state and provincial securities laws.  However, the Corporation will
not issue any shares or other securities pursuant to this Agreement if their
issuance

 

8

--------------------------------------------------------------------------------


 

would result in a violation of any such law.  If at any time the Management
Resources and Compensation Committee (the “Committee”) shall determine, in its
discretion, that the listing, registration or qualification of any shares
subject to this Award upon any securities exchange or under any federal, state
or provincial law, or the consent or approval of any government or regulatory
body is necessary or desirable the condition of, or in connection with, the
granting of this Award or the issuance of Common Shares hereunder, no rights may
be exercised and the Common Shares may not be delivered pursuant to the Award,
in full or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee and any delay caused shall in no way affect the
dates of vesting or forfeiture of the Award.

 

16.                               No Implied Promises

 

By accepting the Award and executing this Agreement, the Participant recognizes
and agrees the Corporation and its Subsidiaries, and each of their officers,
directors, agents and employees, including but not limited to the Board of
Directors and the Committee in their oversight or conduct of the business and
affairs of the Corporation and its Subsidiaries may, in good faith, cause the
Corporation and/or a Subsidiary to act or omit to act in a manner that will,
directly or indirectly, prevent all or part of the Performance Units from being
non-forfeitable.  No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Corporation, any Subsidiary, or any
officer, director, agent or employee of the Corporation or Subsidiary, or the
Board of Directors or the Committee for any forfeiture of Performance Units that
may result, directly or indirectly, from any such action or omission, or shall
be interpreted or construed to impose any obligation on the part of any such
entity or person to refrain from any such action or omission.

 

17.                               Relation to Other Benefits

 

The benefits received by Participant under this Agreement will not be taken into
account in determining any benefits to which the Participant may be entitled
under any profit sharing, retirement, life insurance or other benefit or
compensation plan maintained by the Corporation or its Subsidiaries.

 

18.                               Dispute

 

The Committee shall interpret and construe this Agreement and make all
determinations hereunder, and any such interpretation, construction or
determination by the Committee shall be binding and conclusive on the
Corporation or a Subsidiary (as the case may be), the Participant and on any
person or entity claiming under or through either of them.  Without limiting the
generality of the foregoing, any determination of whether the Participant’s
employment terminates by reason of “Retirement” or for “Disability” within the
meaning of Section 4 hereof, shall be made by and in the sole discretion of the
Committee, whose decision shall

 

9

--------------------------------------------------------------------------------


 

be final and binding on the Corporation or Subsidiary (as the case may be), the
Participant and any person or entity claiming under or through any of them.

 

19.                               Miscellaneous

 

(a)                                  Nothing in this Agreement shall confer upon
the Participant any right to continue in the employ or other service of the
Corporation or any Subsidiary, or shall limit in any manner the right of the
Corporation or any Subsidiary to terminate the employment or other service of
the Participant or adjust the compensation of the Participant.

 

(b)                                 The Participant shall forthwith and from
time to time do all such acts and things and execute and deliver all such
instruments, writings and assurances as may be necessary to carry out this
Agreement in accordance with its true intent.

 

(c)                                  This Agreement shall be binding upon the
successors, assigns, executors and administrators of the parties hereto and upon
any beneficiary of the Participant.

 

(d)                                 Any waiver by a party of another party’s
performance of, or compliance with, a term or condition of this Agreement shall
not operate or be construed as a waiver of any subsequent failure by such party
to perform or comply.

 

(e)                                  Any term or provision of this Agreement
that is invalid or unenforceable in any jurisdiction shall not affect the
validity or enforceability or the remaining terms and provisions hereof, or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(f)                                    This Agreement shall be governed by the
laws of the Province of Saskatchewan without regard to conflicts of law
principles.

 

[signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

 

IPSCO INC.

 

 

 

 

 

Per:

/s/ David S. Sutherland

 

 

 

 

 

 

 

 

Per:

/s/ Leslie T. Lederer

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

/s/ Peter MacPhail

 

 

Peter MacPhail

 

 

11

--------------------------------------------------------------------------------